DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 08/02/2022. It is noted that in the amendment, applicant has made changes to the abstract, the specification and the claims.
Regarding to the claims, applicant has amended claims 1 and 4-6, and added a new independent claim, i.e., claim 11, into the application. As newly-added, the pending claims are claims 1-11.
Response to Arguments
4.	The amendments to the abstract, the specification and the claims as provided in the amendment of 08/02/2022 and applicant's arguments provided in the mentioned amendment, pages 12-14, have been fully considered nd yielded the following conclusions.
A) Regarding to the objections to the abstract and the specification as set forth in the office action of 05/02/2022, the amendments to the abstract and the specification as provided in the amendment of 08/02/2022 and applicant’s arguments provided in the mentioned amendment, page 12, have been fully considered and are sufficient to overcome the objections to the abstract and the specification set forth in the mentioned office action.
B) Regarding to the objections to claims 1 and 6 as set forth in the office action of 05/02/2022, the amendments to the claims as provided in the amendment of 08/02/2022 and applicant’s arguments provided in the mentioned amendment, pages 12-13, have been fully considered and are sufficient to overcome the objections to the claims 1 and 6  set forth in the mentioned office action.
C) Regarding to the rejections of claim 1, 4-6 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 05/02/2022, the amendments to the claims as provided in the amendment of 08/02/2022 and applicant’s arguments provided in the mentioned amendment, pages 12-13, have been fully considered and are sufficient to overcome the objections to the claims 1, 4-6 and 10  set forth in the mentioned office action.
D) Regarding to the rejections of claim 1, 4-6 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 05/02/2022, the amendments to the claims as provided in the amendment of 08/02/2022 and applicant’s arguments provided in the mentioned amendment, pages 12-13, have been fully considered and are sufficient to overcome the objections to the claims 1, 4-6 and 10  set forth in the mentioned office action.
However, the amendments to the claims raise new problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claims 4-5, see Note1 below. It is also noted that the claim 1 is now allowable then claims 2-3 and 7-9 are rejoined and a problem of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been found in rejoined claim 8. See Note2 below. Each of claims 4-5 and 8 is amended via an examiner’s amendment provided in the present office action for the purpose of placement the application in condition for allowance.
Note1: 
a) In claim 4: on line 5, the feature thereof “the at least one positive lens” lacks a proper antecedent basis because the antecedent basis for the mentioned feature was deleted in the amendment of 08/02/2022. The mentioned feature is changed to --the positive lens-- in the examiner’s amendment; and 
b) In claim 5: on line 5, the feature thereof “the at least one negative lens” lacks a proper antecedent basis because the antecedent basis for the mentioned feature was deleted in the amendment of 08/02/2022. The mentioned feature is changed to --the negative lens-- in the examiner’s amendment.
Note2:
In claim 8: on lines 4-8, the expression thereof “8  <  │fr/f│  < 12”  wherein f indicates a focal length of a whole system is unclear. The reason is that it is unclear which focal length of a whole system does applicant imply here? Applicant should note that the projection lens system as a whole, see its base claim 1 on lines 65-66 has a focal length at its wide-angle end and a focal length at its telephoto end. A review of the specification has resulted that the formula as recited in claim 8 should be changed to --8  <  │fr/fw│  < 12--. Such change is made in the examiner’s amendment. 
Election/Restrictions
5.	Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 03/10/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/10/2022 is now withdrawn.  Claims 2-3 and 7-9, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
6.	The lengthy specification which was amended by the amendment of 08/02/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	The application has been amended as follows: 
In the claims:
A) In claim 2: on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--.
B) In claim 3: on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--.
C) In claim 4: on line 5, changed “the at least one positive lens” to --the positive lens--.
D) In claim 5: on line 5, changed “the at least one negative lens” to --the negative lens--.
E) In claim 7: on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--.
	F) In claim 8: 
on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--;
on lines 5-8, changed 
“8  <  │fr/f│  < 12 … (13)
where fr indicates a focal length of lenses closer to the reduction side than the diaphragm is, and
f indicates a focal length of a whole system.” to
--8  <  │fr/fw│  < 12 … (13)
where fr indicates a focal length of lenses closer to the reduction side than the diaphragm is.--.
G) In claim 9: on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--.
 Allowable Subject Matter
9.	Claims 1-11 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:
Each of the projection lens system as recited in each of the independent claims 1 and 11 is allowable with respect to the prior art, in particular, the US Patent No. 10,620,411 and the US Publication No. 2015/0268453, by the limitations regarding to the lens structure of the relay lens as recited in the features thereof “the relay optical system … as a whole” (claim 1 on lines 15-66) or “the relay optical system … as a whole” (claim 11 on lines 12-60). Such a lens structure is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872